Jackson, Chief Justice.
[On August 29, 1881, James sued out a distress warrant *186against Benjamin for rent alleged to be due on the following note:
“Fort Valley, Ga., March. 1, 1881.
“On or before thefirstof October next, I promise to pay J. B. James or bearer three bales of middling cotton, baled and delivered at Southwestern Railroad depot in Fort Valley, in good merchantable order, the above bales to weigh 500 pounds each, and to be paid from the first picking. The above note is for rent of land on the Griffin place, in the county of Houston, state of Georgia.
his.
Charles x Benjamin.
mark.
Witness, W. T. G alledge.”
On the trial, plaintiff proposed to testify that, at the time the warrant was sued out, the defendant had gathered from the rented premises more than enough cotton from the crop of that year, raised on the premises, to pay off the rent due him; that the three bales of cotton due by the contract were worth $150.00; and that the agreement was that the rent was to be paid as fast as this cotton-was gathered from the first picking. On objection, this evidence was rejected.
A non-suit was awarded, and plaintiff excepted.]